Exhibit 10.1


SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”) is by and between Compass Minerals
International, Inc. (the “Company”), by and on behalf of itself and the Company
Affiliates (as defined herein), and Fran Malecha (“Executive”) (collectively the
“parties”). This SEPARATION AGREEMENT shall become effective as of the date
Executive signs it, except as otherwise provided herein.
WHEREAS, Executive is currently employed by the Company as President and Chief
Executive Officer pursuant to an Amended and Restated Employment Agreement dated
August 3, 2017 (the “Employment Agreement”) (capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Employment Agreement);
WHEREAS, the parties agree Executive will no longer serve as President and Chief
Executive Officer as of November 19, 2018;
WHEREAS, the parties agree that from November 19, 2018 through the Executive’s
last day of active employment with the Company on December 31, 2018 (the
“Separation Date”), the Executive will serve as an advisor to the Company on an
as needed basis as reasonably requested by the Company;
WHEREAS, the Employment Agreement and Executive’s employment thereunder shall be
terminated pursuant to Section 10(b) of the Employment Agreement on the
Separation Date and Executive shall be entitled to receive the payments and
benefits contemplated thereby without modification;
NOW, THEREFORE, in consideration of the promises, agreements, and releases in
this Agreement, the adequacy and sufficiency of which the parties hereby
expressly acknowledge, the parties agree as follows:
1.    The Company agrees:
a.    Executive shall receive the following through the Separation Date:
Executive’s Base Salary, Executive’s benefits earned (including those under all
qualified and nonqualified compensation and benefit plans and programs in which
Executive currently participates), and reimbursement of Executive’s business
expenses properly incurred. In addition, Executive shall be eligible to
participate in all benefit and other plans through the Separation Date.
b.    Provided Executive executes and does not revoke this Agreement and
executes and does not revoke a Company-approved Final Release and Waiver of
Claims in substantially the form attached hereto as Exhibit A (the
“Post-Termination Release”) on or following the Separation Date, in accordance
with its terms, Executive shall be eligible to receive the severance payments
and benefits pursuant to Section 10(b) of the Employment Agreement (the
“Severance Payments and Benefits”), in accordance with the terms and conditions
of the Employment Agreement, which Severance Payments and Benefits, for the
avoidance of doubt, shall consist of:
(i)    The Company and/or one of the Company Affiliates will on the first
payroll payment date of the Company following the effective date of the
Post-Termination Release provide Executive with a lump sum payment in the amount
of $1,200,465 (less applicable deductions and withholdings), which amount
represents eighteen (18) months of Executive’s Base Salary as of the Separation
Date.
(ii)    The Company and/or one of the Company Affiliates will on the first
payroll payment date of the Company following the effective date of the
Post-Termination Release provide


 
 
 




--------------------------------------------------------------------------------




Executive with a lump sum payment in the amount of $880,341 (less applicable
deductions and withholdings), which amount represents Executive’s
performance-based incentive compensation at target level for 2018.
(iii)    The Company and/or one of the Company Affiliates will on the first
payroll payment date of the Company following the effective date of the
Post-Termination Release provide Executive with a lump sum payment in the amount
of $31,500 (less applicable deductions and withholdings) in lieu of the 401(k)
plan Company match with respect to 2018, which is in excess of the IRS maximum
contribution limits for the 401(k) plan and would have been paid into the
Executive’s Restoration Plan account.
(iv)    The Company and/or one of the Company Affiliates will reimburse
Executive for up to 18 months of any premium payments Executive makes for any
COBRA coverage Executive elects after the Separation Date, if any.
(v)    Executive’s unvested Restricted Stock Units (according to the Company’s
records, 22,358 Units) and unvested Stock Options (according to the Company’s
records, 131,441 Options) will vest on the Separation Date.
(vi)    Regarding Executive’s unvested Performance Based Units (according to the
Company’s records, 42,407 Units), the Company will allow Executive to continue
to earn/vest into those Units according to the Performance Based Restricted
Stock Unit Award Agreement (including the provisions regarding payment after a
Change of Control of the Company) as if Executive’s employment continued through
the date of earning/vesting of any such Unit.
2.    Executive agrees:
a.    In connection with the termination of Executive’s employment as President
and Chief Executive Officer, Executive will resign all of Executive’s director
and officer positions with the Company and all of the Company Affiliates,
effective on the Separation Date.
b.    Executive releases and waives, to the maximum extent permitted by law, and
without exception, any and all known, unknown, suspected, or unsuspected claims,
demands, or causes of action (collectively, “claims”) that, as of the date
Executive signs this Agreement, Executive has or could have against the Company,
as well as its past, present and future parents, subsidiaries, affiliates and
all other related entities; its and their predecessors, successors and assigns;
the past, present and future officers, directors, shareholders, trustees,
members, employees, attorneys and agents of any of the previously listed
entities; any benefits plan maintained by any of the previously listed entities
at any time; and the past, present and future sponsors, insurers, trustees,
fiduciaries and administrators of such benefit plans (collectively, “Company
Affiliates”). The claims Executive releases and waives include but are not
limited to:
(1)    claims related to Executive’s employment and the conclusion of
Executive’s employment with the Company or the Company Affiliates.
(2)    claims under any federal, state, or local constitution, statute,
regulation, ordinance, or other legislative or administrative enactment (as
amended), including but not limited to:




--------------------------------------------------------------------------------




•
The Age Discrimination in Employment Act, The Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981–1988, the
Civil Rights Act of 1991, the Equal Pay Act, the Pregnancy Discrimination Act,
the Americans with Disabilities Act, the Rehabilitation Act, and the Genetic
Information Nondiscrimination Act.

•
the Employee Retirement Income Security Act (except for any vested benefits
under any tax qualified benefit plan).

•
the Family and Medical Leave Act.

•
the Fair Labor Standards Act.

•
the Sarbanes-Oxley Act.

•
the Occupational Safety and Health Act.

•
the Immigration Reform and Control Act.

•
the Worker Adjustment and Retraining Notification Act.

•
the Fair Credit Reporting Act.

•
the Consolidated Omnibus Budget Reconciliation Act (COBRA).

•
the National Labor Relations Act.

•
the Kansas Act Against Discrimination.

•
the Kansas Age Discrimination in Employment Act.

•the Kansas Service Letter Statute.
•
the Kansas Workers’ Compensation Act.

•
Kansas state wage payment and work hour laws.



(3)    claims for, based on, or related to discrimination, harassment, or
retaliation; retaliation for exercising any right or participating or engaging
in any protected activity; fraud or misrepresentation; violation of any public
policy; workers’ compensation; the payment of compensation, benefits, sick
leave, paid time off, or vacation; any bonus, health, stock option, retirement,
or benefit plan; tort; contract; and common law.
(4)    claims to recover costs, fees, or other expenses, including attorneys’
fees, incurred in any matter.
Note 1: Executive is not releasing any claims that Executive cannot release or
waive by law, including but not limited to the right to file a charge with, or
participate in an investigation conducted by, any appropriate federal, state or
local government agency. Further, nothing in this Agreement should be construed
to prohibit Executive from such filings or participation. Executive is, however,
releasing and waiving Executive’s right, and the right of anyone claiming on
Executive’s behalf, to any monetary recovery should any government agency (such
as the Equal Employment Opportunity Commission (“EEOC”), National Labor
Relations Board (“NLRB”), Occupational Safety and Health Administration
(“OSHA”), Securities and Exchange Commission (“SEC”) or Department of Labor
(“DOL”)) pursue any claims on Executive’s behalf. Notwithstanding this Note 1,
nothing contained in this Agreement shall impede Executive’s ability to report
possible federal securities violations to the SEC and other governmental
agencies (i) without the Company’s approval and (ii) without having to forfeit
or forego any resulting whistleblower awards.


Note 2: Executive warrants and represents that (1) Executive has been paid all
compensation due and owing through the date Executive signs this Agreement,
including minimum wage, overtime, commissions, and bonuses; (2) Executive has
not suffered any workplace injury or illness; (3) Executive is not aware of any
illegal or fraudulent conduct by or on behalf of




--------------------------------------------------------------------------------




the Company or any of the Company Affiliates; (4) Executive has not been denied
any requested time off or leave of absence or experienced any retaliation for
requesting time off or a leave of absence; and (5) Executive is not aware of any
facts that would substantiate a claim that the Company, or any of the Company
Affiliates, has violated Executive’s rights or the rights of any other employee
in any way or with regard to any law, including but not limited to the claims
Executive released and waived in this Agreement.


Note 3: Nothing in this Section 2(b) is intended to limit or restrict (1)
Executive’s right to challenge the validity of this Agreement as to claims and
rights asserted under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act, or (2) Executive’s right to enforce this Agreement.
c.    Executive shall reasonably cooperate with the Company and the Company
Affiliates in any ongoing or future investigation or litigation as requested by
the Company. The Company shall reimburse Executive for reasonable and necessary
expenses associated with Executive’s cooperation. This requirement does not
limit Executive’s right to file a charge with, or participate in, an
investigation conducted by any appropriate federal, state or local government
agency (such as the EEOC, NLRB, SEC, DOL or OSHA), nor does it require Executive
to provide anything other than truthful information in good faith to the best of
Executive’s ability.
d.    Executive agrees that Executive will not, on Executive’s own behalf or on
behalf of any other person, file or initiate any civil complaint or suit against
the Company or the Company Affiliates in any forum for any claims waived or
released by this Agreement. If Executive violates this provision by filing such
complaint or civil suit, and such filing is found to be a violation, Company
shall be entitled to recover and Executive shall be liable for Company’s
reasonable attorneys’ fees, expenses and costs of defending such litigation.
e.    The Company hereby advises Executive to consult with independent legal
counsel regarding the tax treatment of any payments or benefits under this
Agreement. In addition, neither the Company nor its directors, officers,
employees, or advisors has made any representations or warranties to Executive
regarding the tax treatment of any payments or benefits under this Agreement,
and none of them shall be liable for any taxes, interest, penalties, or other
amounts owed by Executive; provided, however, that Section 11 of the Employment
Agreement shall continue to apply to all compensation payable under this
Agreement. Finally, any consideration provided under this Agreement shall be
subject to any and all applicable deductions and withholdings and shall be
reported by the Company on a form W-2 or 1099, as appropriate.
f.    Executive agrees that Executive remains bound by (i) that certain
Confidentiality Agreement dated April 17, 2013 by and between Executive and the
Company (the “Confidentiality Agreement”), (ii) that certain Restrictive
Covenant Agreement dated August 3, 2017 by and between Executive and the Company
(the “Restrictive Covenant Agreement”), including the two-year post-termination
non-competition and non-solicitation covenants contained therein, and (iii) any
other confidentiality, non-competition or non-solicitation agreements Executive
signed during Executive’s employment with the Company (collectively, the
“Restrictive Covenants”). Pursuant to the terms of the Employment Agreement,
Executive’s eligibility for the Severance Payments and Benefits is contingent on
Executive’s compliance with the Confidentiality Agreement and the Restrictive
Covenant Agreement. Accordingly, Executive agrees that, following the date of
any breach by Executive of any of the Restrictive Covenants, Executive will not
be entitled to receive any Severance Payments and Benefits and Executive shall
be required to repay to the Company the full value of




--------------------------------------------------------------------------------




any Severance Payments and Benefits previously provided to Executive. For the
avoidance of doubt, Executive acknowledges and agrees that any direct or
indirect interaction with any party contemplating a potential acquisition of the
Company shall constitute a breach of the Restrictive Covenants.
g.    Executive shall through the Separation Date and thereafter provide
reasonable cooperation to the Company at the Company’s expense in winding up
Executive’s work for the Company and transfer that work to individuals as
designated by the Company.
h.    Executive will not disparage in any way or make negative comments of any
sort about the Company or any of the Company Affiliates, their employees,
customers, and/or their vendors, whether orally or in writing and whether to a
third party or to an employee of the Company and/or the Company Affiliates.
Similarly, the Company will instruct its senior officers and members of the
Board of Directors of the Company not to disparage in any way or make negative
comments of any sort about Executive or Executive’s employment with the Company,
whether orally or in writing and whether to a third party or to an employee of
the Company and/or the Company Affiliates. This prohibition does not limit
Executive’s right to file a charge with, or participate in, an investigation
conducted by any appropriate federal, state or local government agency (such as
the EEOC, NLRB, SEC, DOL or OSHA), nor does it require Executive to provide
anything other than truthful information in good faith to the best of
Executive’s ability. Similarly, this prohibition does not prohibit the Company
or any of the Company Affiliates or any senior officer or member of the Board of
Directors of the Company or any of the Company Affiliates from providing
truthful testimony or otherwise disclosing information as required by law.
i.    Executive will return to the Company on or before the Separation Date any
business records or documents relating to any activity of the Company and/or any
of the Company Affiliates, including but not limited to files, records,
documents, plans, drawings, specifications, equipment, software, pictures, and
videotapes, whether prepared by Executive or not.


j.    Executive agrees that Executive is receiving under this Agreement the
severance payments and benefits to which Executive is entitled pursuant to the
Employment Agreement and that Executive is not entitled under any other
agreement with the Company to receive any other consideration in connection with
the termination of Executive’s employment on the Separation Date.


k.    Executive acknowledges and agrees that the Company has adopted a
Compensation Clawback Policy and that Executive shall take all action necessary
or appropriate to comply with such policy, or any successor policy thereto
(including, without limitation, entering into any further agreements, amendments
or policies necessary or appropriate to implement and/or enforce such policy
with respect to past, present and future compensation, as appropriate).


l.    Regarding the Age Discrimination in Employment Act waiver referenced in
Section 2(b), Executive agrees:
(i)    Executive received the Agreement containing that waiver on November 16,
2018.
(ii)     Executive has 21 calendar days after the date Executive received the
Agreement containing that waiver to execute it (although though Executive may
execute it sooner if Executive wish).




--------------------------------------------------------------------------------




(iii)     Executive has been advised/is hereby advised to consult with
independent legal counsel before signing the Agreement containing that waiver.
(iv)     Executive may revoke the Age Discrimination in Employment Act waiver
within 7 calendar days after Executive signs the Agreement containing it by
returning written revocation in that time to the Company (Diana C. Toman, SVP,
General Counsel and Corporate Secretary) via certified mail, in the event of
which the rest of this Agreement shall remain valid and enforceable, except as
otherwise provided herein.
(v)     The Age Discrimination in Employment Act waiver is effective and
enforceable on the 8th calendar day following the date Executive signs the
Agreement, provided Executive does not earlier revoke the waiver as provided in
this paragraph.
Note:    If Executive revokes the Age Discrimination in Employment Act waiver,
then Executive will not be eligible to receive Executive’s 2018 performance
based incentive compensation, unless Executive executes and does not revoke the
Post-Termination Release in accordance with its terms on or following the
Separation Date.
m.    Executive has read this Agreement, understands its terms, and is signing
it voluntarily of Executive’s own free will and upon advice of independent legal
counsel (at Executive’s option), without coercion or duress, and with full
understanding of its significance and binding effect.
3.    In addition to the foregoing, the parties agree:
a.    Neither the existence of this Agreement nor anything in this Agreement
shall constitute an admission of any liability on the part of Executive, the
Company, or any of the Company Affiliates, the existence of which liability the
parties expressly deny.
b.    Except as provided herein, this Agreement contains the entire agreement
between Executive and the Company with respect to the matters contemplated
hereby, and no modification or waiver of any provision of this Agreement will be
valid unless in writing and signed by Executive and the Company; provided,
however, that except as specifically modified by this Agreement, the provisions
of the Employment Agreement and Change in Control Severance Agreement shall
remain in full force and effect through the Separation Date and/or as otherwise
provided in those Agreements after the Separation Date.
c.    This Agreement shall be construed in accordance with the laws of the State
of Kansas. Any and all legal proceedings related to this Agreement, other than
those to enforce the Confidentiality Agreement or the Restrictive Covenant
Agreement, shall be resolved in accordance with the procedure set forth in
Section 12 of the Employment Agreement.
d.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together one and the same Agreement.
e.    They are not relying on any representation of any other party not
contained herein and that, in the event of any dispute concerning this
Agreement, the parties shall be considered joint authors and no provision shall
be interpreted against any party because of alleged authorship.
f.    This Agreement is binding on and inures to the benefit of the Company’s
successors and assigns and Executive’s heirs and assigns, and the Company may
assign this Agreement, including,




--------------------------------------------------------------------------------




but not limited to, the prohibitions in Section 2(f) and the separate agreement
attached hereto as Exhibit A.


g.    This Agreement shall not be strictly construed by or against either party,
it being the parties’ intent that this Agreement shall be interpreted as
reasonable and so as to enforce the parties’ intent and to preserve this
Agreement’s purpose.


(Signature Page Follows)










IN WITNESS WHEREOF, the parties execute this Agreement on the day and year
indicated below.


Date:
November 19, 2018
 
/s/ Fran Malecha
 
 
 
Fran Malecha
 
 
 
 
 
 
 
On Behalf of the Company:
 
 
 
 
Date:
November 19, 2018
By:
/s/ Paul S. Williams
 
 
 
Paul S. Williams
 
 
 
Director, Chair of the Compensation Committee
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Exhibit A


FINAL RELEASE AND WAIVER OF CLAIMS
This FINAL RELEASE AND WAIVER OF CLAIMS (the “Agreement”) is by and between
Compass Minerals International, Inc. (the “Company”) and Fran Malecha (“You” or
“Your”) (collectively, the “Parties”).


WHEREAS, You worked for the Company as President and Chief Executive Officer in
Overland Park, Kansas pursuant to the terms of that certain Amended and Restated
Employment Agreement dated, August 3, 2017, by and between You and the Company
(the “Employment Agreement”); and
WHEREAS, pursuant to the terms of that certain Separation Agreement, dated
November 19, 2018, by and between You and the Company, (the “Separation
Agreement”), Your employment with the Company terminated on December 31, 2018
(the “Separation Date”).
NOW, THEREFORE, the Parties agree as follows:
1.    Company Consideration. You acknowledge and agree that the severance
payments and benefits that you are entitled to receive in connection with the
termination of your employment pursuant to Section 10(b) of the Employment
Agreement, as set forth in the Separation Agreement, are being provided in
exchange for the consideration You are providing under this Agreement and will
only be payable to You if you execute this Agreement on or following the
Separation Date, and this Agreement becomes effective and You do not revoke it.
2.    Your Consideration and Release. In exchange for the consideration the
Company is providing under the Employment Agreement and the Separation
Agreement, You agree as follows:
a.    You release and waive, to the maximum extent permitted by law, and without
exception, any and all known, unknown, suspected, or unsuspected claims,
demands, or causes of action (collectively, “claims”) that as of the Effective
Date (as defined below) You have or could have against the Company, as well as
its past, present and future parents, subsidiaries, affiliates and all other
related entities; its and their predecessors, successors and assigns; the past,
present and future officers, directors, shareholders, trustees, members,
employees, attorneys and agents of any of the previously listed entities; any
benefits plan maintained by any of the previously listed entities at any time;
and the past, present and future sponsors, insurers, trustees, fiduciaries and
administrators of such benefit plans (collectively, “Affiliates”). The claims
You release and waive include but are not limited to:
(1)    claims related to Your employment and the conclusion of Your employment
with the Company or its Affiliates.
(2)    claims under any federal, state, or local constitution, statute,
regulation, ordinance, or other legislative or administrative enactment (as
amended), including but not limited to:




--------------------------------------------------------------------------------




•
The Age Discrimination in Employment Act, The Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981–1988, the
Civil Rights Act of 1991, the Equal Pay Act, the Pregnancy Discrimination Act,
the Americans with Disabilities Act, the Rehabilitation Act, and the Genetic
Information Nondiscrimination Act.

•
the Employee Retirement Income Security Act (except for any vested benefits
under any tax qualified benefit plan).

•
the Family and Medical Leave Act.

•
the Fair Labor Standards Act.

•
the Sarbanes-Oxley Act.

•
the Occupational Safety and Health Act.

•
the Immigration Reform and Control Act.

•
the Worker Adjustment and Retraining Notification Act.

•
the Fair Credit Reporting Act.

•
the Consolidated Omnibus Budget Reconciliation Act (COBRA).

•
the National Labor Relations Act.

•
the Kansas Act Against Discrimination.

•
the Kansas Age Discrimination in Employment Act.

•the Kansas Service Letter Statute.
•
the Kansas Workers’ Compensation Act.

•
Kansas state wage payment and work hour laws.



(3)    claims for, based on, or related to discrimination, harassment, or
retaliation; retaliation for exercising any right or participating or engaging
in any protected activity; fraud or misrepresentation; violation of any public
policy; workers’ compensation; the payment of compensation, benefits, sick
leave, paid time off, or vacation; any bonus, health, stock option, retirement,
or benefit plan; tort; contract; and common law.
(4)    claims to recover costs, fees, or other expenses, including attorneys’
fees, incurred in any matter.
Note 1: You are not releasing any claims that You cannot release or waive by
law, including but not limited to the right to file a charge with, or
participate in an investigation conducted by, any appropriate federal, state or
local government agency. Further, nothing in this Agreement should be construed
to prohibit You from such filings or participation. You are, however, releasing
and waiving Your right, and the right of anyone claiming on your behalf, to any
monetary recovery should any government agency (such as the Equal Employment
Opportunity Commission (“EEOC”), National Labor Relations Board (“NLRB”),
Occupational Safety and Health Administration (“OSHA”), Securities and Exchange
Commission (“SEC”) or Department of Labor (“DOL”)) pursue any claims on Your
behalf. Notwithstanding this Note 1, nothing contained in this Agreement shall
impede Your ability to report possible federal securities violations to the SEC
and other




--------------------------------------------------------------------------------




governmental agencies (i) without the Company’s approval and (ii) without having
to forfeit or forego any resulting whistleblower awards.


Note 2: You warrant and represent that (1) You have been paid all compensation
due and owing through the Effective Date, including minimum wage, overtime,
commissions, and bonuses; (2) You have not suffered any workplace injury or
illness; (3) You are not aware of any illegal or fraudulent conduct by or on
behalf of the Company or its Affiliates; (4) You have not been denied any
requested time off or leave of absence or experienced any retaliation for
requesting time off or a leave of absence; and (5) You are not aware of any
facts that would substantiate a claim that the Company, or any of its
Affiliates, has violated Your rights or the rights of any other employee in any
way or with regard to any law, including but not limited to the claims You
released and waived in this Agreement.


Note 3: Nothing in this Section 2 is intended to limit or restrict (1) Your
right to challenge the validity of this Agreement as to claims and rights
asserted under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, or (2) Your right to enforce this Agreement.


b.    You shall reasonably cooperate with the Company and its Affiliates in any
ongoing or future investigation or litigation as requested by the Company. The
Company shall reimburse You for reasonable and necessary expenses associated
with Your cooperation. This requirement does not limit Your right to file a
charge with, or participate in, an investigation conducted by any appropriate
federal, state or local government agency (such as the EEOC, NLRB, SEC, DOL or
OSHA), nor does it require You to provide anything other than truthful
information in good faith to the best of Your ability.
c.    You will not disparage in any way, or make negative comments of any sort,
about the Company or its Affiliates, their employees, customers, or vendors,
whether orally or in writing, and whether to a third party or to an employee of
the Company or its Affiliates. Similarly, the Company will instruct its senior
officers and members of the Board of Directors of the Company not to disparage
in any way or make negative comments of any sort about You or Your employment
with the Company, whether orally or in writing and whether to a third party or
to an employee of the Company and/or its Affiliates. This prohibition does not
limit Your right to file a charge with, or participate in, an investigation
conducted by any appropriate federal, state or local government agency (such as
the EEOC, NLRB, SEC, DOL or OSHA), nor does it require You to provide anything
other than truthful information in good faith to the best of Your ability.
Similarly, this prohibition does not prohibit the Company or any of the Company
Affiliates or any senior officer or member of the Board of Directors of the
Company or any of the Company Affiliates from providing truthful testimony or
otherwise disclosing information as required by law.
d.    You agree that you will not, on Your own behalf or on behalf of any other
person, file or initiate any civil complaint or suit against the Company or its
Affiliates in any forum for any claims waived or released by this Agreement. If
You violate this provision by filing




--------------------------------------------------------------------------------




such complaint or civil suit, and such filing is found to be a violation,
Company shall be entitled to recover and You shall be liable for Company’s
reasonable attorneys’ fees, expenses and costs of defending such litigation.
3.    Business Records and Your Continuing Obligations. You represent that You
have returned to the Company any and all property belonging to the Company,
including but not limited to business records and documents relating to any
activity of the Company or its Affiliates, files, records, documents, plans,
drawings, specifications, equipment, software, pictures, and videotapes, whether
prepared by You or not and whether in written or electronic form.
4.    Confidentiality and Restrictive Covenant Agreements.
a.    You understand that You remain bound by (i) that certain Confidentiality
Agreement dated April 17, 2013 by and between You and the Company (the
“Confidentiality Agreement”), (ii) that certain Restrictive Covenant Agreement
dated August 3, 2017 by and between You and the Company (the “Restrictive
Covenant Agreement”), including the two-year post-termination non-competition
and non-solicitation covenants contained therein, and (iii) any other
confidentiality, non-competition or non-solicitation agreements You signed
during Your employment with the Company. You acknowledge and agree that Your
eligibility for the severance payments and benefits under the Employment
Agreement is contingent on Your compliance with the Confidentiality Agreement
and the Restrictive Covenant Agreement.
b.    You further understand and agree that the circumstances and/or discussions
leading to the Separation Agreement and this Agreement are confidential and that
you will not disclose such circumstances and discussions to any third-party,
other than to Your immediate family members, attorneys, or accountants (provided
that any such party to whom you disclose such information makes a promise, for
the benefit of the Company, to keep such information confidential). Nothing in
this Agreement shall preclude You from disclosing such information to any
governmental taxing authorities or as otherwise required by law.
Note: Notwithstanding any other provision of this Agreement, or any other
agreement, You will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that is made (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If You file
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, You may disclose the Company’s trade secrets to Your attorney and use the
trade secret information in a court proceeding so long as You (1) file any
document containing the trade secret under seal and (2) do not disclose the
trade secret, except pursuant to court order.
5.    Your Further Agreements and Acknowledgements. You further agree or
acknowledge:
a.    You have carefully read and fully understand all of the provisions of this
Agreement, which is written in a manner you clearly understand.




--------------------------------------------------------------------------------




b.    You are entering into this Agreement knowingly, voluntarily, and with full
knowledge of its significance, and have not been coerced, threatened, or
intimidated into signing this Agreement.
c.     You have 21 days from the Separation Date to consider this Agreement
(although You may sign it at any time after the Separation Date, if You wish, in
the exercise of Your sole discretion). You may accept this Agreement by signing
and returning the signed copy so that it is received by the Company (c/o Diana
C. Toman at the Company’s corporate headquarters located at 9900 W. 109th
Street, Suite 100, Overland Park, Kansas 66210) via hand-delivery, certified
mail, overnight express mail or e-mail (legal@compassminerals.com) within the
21-day period after the Separation Date.
d.    that further revisions or changes to this Agreement, whether material or
immaterial, do not restart the running of the 21-day consideration period.
e.    the Company advises You to consult with independent legal counsel
regarding this Agreement.
f.    the Company advises You to consult with an independent financial advisor
regarding the tax treatment of any payments or benefits under this Agreement.
g.    You may revoke this Agreement within 7 calendar days after You sign it by
providing written revocation, during that time, to the Company (c/o Diana C.
Toman at the Company’s corporate headquarters located at 9900 W. 109th Street,
Suite 100, Overland Park, Kansas 66210) via hand-delivery, certified mail,
overnight express mail or e-mail (legal@compassminerals.com) within the 7-day
revocation period.
h.    this Agreement shall be effective and enforceable on the 8th calendar day
following the date You execute it, provided You do not earlier revoke it (the
“Effective Date”).
i.     You agree that You are not entitled for any reason, or under any other
agreement with the Company or its Affiliates, to receive any consideration other
than, or in addition to, that which You are receiving under the Employment
Agreement and Separation Agreement.
j.    neither the Company nor its Affiliates has made any representations or
warranties to You regarding this Agreement, including the tax treatment of any
payments or benefits under this Agreement, and neither the Company nor its
Affiliates shall be liable for any taxes, interest, penalties, or other amounts
owed by You.
k.    You hereby represent to the Company that You are not a Medicare
beneficiary, and no conditional payments have been made by Medicare to or on
behalf of You, as of the date You executed this Agreement. You agree to
indemnify, defend, and hold harmless the Company and its Affiliates from any
Medicare-related claims, including but not limited to any liens, conditional
payments, rights to payment, multiple damages, or attorneys’ fees.






--------------------------------------------------------------------------------




6.    The Parties’ Additional Agreements and Acknowledgements. The Parties
further agree and acknowledge:


a.    neither the existence of this Agreement nor anything in this Agreement
shall constitute an admission of any liability on the part of You, the Company,
or any of the Company’s Affiliates, the existence of which liability the Parties
expressly deny.


b.    except as provided herein, this Agreement contains the entire agreement
between You and the Company with respect to the matters contemplated hereby, and
no modification or waiver of any provision of this Agreement will be valid
unless in writing and signed by You and the Company.
c.    this Agreement shall be construed in accordance with the laws of the State
of Kansas, the federal and state courts of which shall have exclusive
jurisdiction over all actions related to this Agreement.
d.    this Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together one and the same Agreement, and a signed copy of this Agreement
delivered by facsimile, pdf, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of an original.
e.    neither of the Parties is relying on any representation not contained
herein; the Parties shall be considered joint authors in the event of any
dispute concerning this Agreement, and no provision shall be interpreted against
any of the Parties because of alleged authorship; this Agreement shall not be
strictly construed by or against You, the Company, or any of the Company’s
Affiliates; and the Parties’ intent is that this Agreement shall be interpreted
as reasonable and so as to enforce the Parties’ intent and to preserve this
Agreement’s purpose.
f.    this Agreement is binding on, and inures to the benefit of, the Company’s
successors and assigns and Your heirs, agents, executors, successors and
assigns.


g.    that the Company may assign this Agreement, including but not limited to
Your releases and waivers, Your additional agreements or prohibitions, and any
other confidentiality or restrictive covenant obligations or agreements signed
by You.


[The remainder of this page is intentionally blank]








--------------------------------------------------------------------------------






SIGNATURE PAGE
I have fully and carefully read and considered this Agreement and acknowledge
that I understand it. I am signing this Agreement voluntarily with full
knowledge I am waiving my legal rights and that I will be bound by all
agreements, representations, and acknowledgements set forth herein:


Date:
 
 
 
 
 
 
 
Fran Malecha
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMPASS MINERALS INTERNATIONAL, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
Diana C. Toman
 
 
 
Title:
Senior Vice President, General Counsel and
 
 
 
Corporate Secretary
 







